82 F.3d 411
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Tracy Lee MILLER, a/k/a Tracy Miller, Defendant-Appellant.
No. 95-7790.
United States Court of Appeals, Fourth Circuit.
Submitted March 21, 1996.Decided April 10, 1996.

Appeal from the United States District Court for the Eastern District of North Carolina, at Greenville.   Malcolm J. Howard, District Judge.  (CR-91-13, CA-95-644-4)
Tracy Lee Miller, Appellant Pro Se.  John Douglas McCullough, Assistant United States Attorney, Raleigh, North Carolina, for Appellee.
E.D.N.C.
AFFIRMED.
Before NIEMEYER and MICHAEL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. § 2255 (1988) motion and denying his motion for reconsideration.   We have reviewed the record and the district court's opinions and find no reversible error.   Accordingly, we affirm substantially on the reasoning of the district court.   United States v. Miller, Nos.  CR-91-13;  CA-95-644-4 (E.D.N.C. July 27, 1995;  Sept. 5, 1995).   We note that Appellant's plea agreement contained a valid waiver of his right to post-conviction challenges to his conviction and sentence.  See United States v. Wiggins, 905 F.2d 51 (4th Cir.1990);  see also United States v. Wessells, 936 F.2d 165 (4th Cir.1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED